                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    MALINDA LITTLE,                                :
              Plaintiff,                           :
                                                   :
                  v.                               :
                                                                 CIVIL ACTION
                                                   :             2:17-cv-03446-AB
    LOWER BUCKS                                    :
    RESTORATION SERVICES,                          :
    INC., et al.,                                  :
                  Defendants.                      :

February 25th, 2019                                                               Anita B. Brody, J.

                                         MEMORANDUM

         Defendant Lower Bucks Restoration Services, Inc., (“LBRS”) is a fire and water cleanup

and restoration services provider that does business as Servpro of Levittown. Defendant William

J. Kelly, Jr., (“Kelly”) is a corporate shareholder of Servpro and the President of LBRS. Plaintiff

Malinda Little, a former LBRS employee, brings this action against LBRS and Kelly.

         Little asserts a claim for intentional interference with prospective contractual relations

(“IIPCR”) and a claim under the Pennsylvania Wage Payment and Collection Law (“WPCL”)

against LBRS and Kelly. Little asserts a claim under the anti-retaliation provision of the Fair

Labor Standards Act (“FLSA”) against LBRS. Little brings a common law claim for defamation

against Kelly.

         Defendants move for summary judgment on Little’s FLSA, WPCL, and IIPCR claims.1 I

will grant Defendants’ motion as to Little’s IIPCR claim. I will deny Defendants’ motion as to

Little’s FLSA claim and WPCL claim.2


1
    Kelly has not moved for summary judgment on Little’s defamation claim.
2
 The Parties argue extensively about whether Little may recover pre-termination overtime wages
as damages for her FLSA retaliation claim. Because deciding this question would not dispose of


                                                   1
I.     BACKGROUND

       In July 2013, Little began to work for LBRS as an Office Manager. See Deposition of

Malinda Little (“Little Dep.”) at 40:24-41:3. In July 2015, Little transitioned to a position as

Marketing Manager. See id. at 66:14-67:15. On March 17, 2016, Little voluntarily left her

employment at LBRS. Id. at 98:21-99:3. In September 2016, Little returned to LBRS as Office

Manager. Id. at 111:19-24. As Office Manager, Little’s job duties involved scheduling

appointments, confirming appointments, creating files, writing job estimates, and other similar

responsibilities. Pl.’s Statement of Facts ¶ 4.

       In addition to these duties as Office Manager, Little, along with other employees, also

worked after-hours “on-call shifts” during which she was required to field business-related calls

via cell phone after the office had closed. Id. ¶¶ 63, 81-84. This arrangement was consistent

with the job description for LBRS Office Manager, which characterized the position as requiring

her to be flexible to work overtime. Id. ¶ 76-78. Little and other employees were only

compensated for five hours of additional work per shift regardless of the amount of time they

were on call. See id. ¶ 64 (citing Little Dep. at 164:3-12), ¶ 81 (citing Deposition of William

Kelly, Jr. (“Kelly Dep.”) at 18:5-19:7).

       Little complained to Kelly about this compensation scheme for on-call shifts. See, e.g.,

id. ¶¶ 97, 100 (Little’s colleagues’ testimony that other employees including Little had

complained about on-call pay). In or around March 2017, in relation to her complaints about




all or part of a “claim or defense,” Fed. R. Civ. P. 56(a), it is not subject to disposition on
summary judgment. See Collins v. Cottrell Contracting Corp., 733 F. Supp. 2d 690, 698
(E.D.N.C. 2010) (“[A] motion for summary judgment may not properly seek to dispose of only a
factual allegation or element of a single indivisible claim for relief.”); N.J. Auto. Ins. Plan v.
Sciarra, 103 F. Supp. 2d 388, 396 (D.N.J. 1998). For this reason, I do not address this question
at this stage.


                                                  2
overtime pay, Little requested clarification as to her employment status (specifically, whether she

was an hourly or salaried employee). See id. ¶ 72 (citing Ans. ¶¶ 21-25).

       In March 2017, LBRS moved Little to an hourly position. See Defs.’ Br. at 6 (citing

Delima Aff. ¶ 6). After this change to hourly pay, LBRS, Kelly and Little continued to dispute

the appropriate hourly rate of pay in her new position, leading to a “hostile environment.” See,

e.g., Defs.’ Br. at 27 (quoting Little Dep. at 135:1-12). On April 28, 2017, LBRS allegedly

terminated Little’s employment because she had taken her Non-Compete Agreement from the

company’s files without permission and because she was regularly late to work, among other

stated reasons. See Defs.’ Br. at 8 (citing Wierzbicki Aff. ¶ 13).

       Before terminating Little, Kelly had contacted local competitors “seeking advice” about

dealing with Little’s employment situation. See Defs.’ Reply at 10; Defs.’ Br. at 3. Little had a

long history of working for organizations in LBRS’s industry and expected to find work in the

local industry (including for the local competitors Kelly contacted) after her termination. Pl.’s

Statement of Facts ¶ 101. However, Little has no knowledge of a specific job opportunity that

she was denied because of Kelly’s contacts with other Servpro businesses about her employment

situation. See Little Dep. at 199:8-20.

II.    LEGAL STANDARD

       Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A fact is “material” if it “might affect the outcome of the suit under the governing

law . . . .” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A factual dispute is

“genuine” if the evidence would permit a reasonable jury to return a verdict for the nonmoving

party. Id. In ruling on a motion for summary judgment, the court must draw all inferences from



                                                 3
the facts in the light most favorable to the nonmoving party. Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       The moving party “always bears the initial responsibility of informing the district court of

the basis for its motion . . . .” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). After the

moving party has met its initial burden, the nonmoving party must then “make a showing

sufficient to establish the existence of [every] element essential to that party’s case, and on which

that party will bear the burden of proof at trial.” Id. at 322. Both parties must support their

factual positions by: “(A) citing to particular parts of materials in the record . . . ; or (B) showing

that the materials cited do not establish the absence or presence of a genuine dispute, or that an

adverse party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1).

The materials in the record that parties may rely on include “depositions, documents,

electronically stored information, affidavits or declarations, stipulations (including those made

for purposes of the motion only), admissions, interrogatory answers, or other materials.” Fed. R.

Civ. P. 56(c)(1)(A). In opposing a motion for summary judgment, the nonmoving party may not

“rely merely upon bare assertions, conclusory allegations or suspicions.” Fireman’s Ins. Co. of

Newark, N.J. v. DuFresne, 676 F.2d 965, 969 (3d Cir. 1982).

       In essence, the inquiry at summary judgment is “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” Anderson, 477 U.S. at 251–52.

III.   DISCUSSION

       I will grant Defendants’ Motion for Summary Judgment on Little’s claim for intentional

interference with prospective contractual relations. I will deny Defendants’ Motion for




                                                   4
Summary Judgment on Little’s other claims that include a cause of action based on FLSA

retaliation and a cause of action based on the WPCL.

       A. Fair Labor Standards Act Retaliation Claim against LBRS3

       Section 15(a)(3) of the FLSA prohibits an employer from retaliating against an employee

for asserting grievances about the employee’s rights under the Act:

       it shall be unlawful for any person . . . to discharge or in any other manner
       discriminate against any employee because such employee has filed any complaint
       or instituted or caused to be instituted any proceeding under or related to this
       chapter . . . .

29 U.S.C. § 215(a)(3). A prima facie case of FLSA retaliation consists of the same elements as

retaliation under Title VII: “a plaintiff must show that (1) the plaintiff engaged in protected

activity, (2) the employer took an adverse employment action against [her], and (3) there was a

causal link between the plaintiff’s protected action and the employer’s adverse action.” Kovach

v. Turner Dairy Farms, Inc., 929 F. Supp. 2d 477, 499 (W.D. Pa. 2013) (quoting

Preobrazhenskaya v. Mercy Hall Infirmary, 71 F. App’x. 936, 939 (3d Cir. 2003)).

       LBRS argues that Little’s claim for retaliation fails in two ways. First, LBRS maintains

that Little has failed to show that she engaged in protected activity because she did not “file[]




3
  Little’s Complaint asserts a claim captioned “COUNT I, PLAINTIFF v. [LBRS] – FLSA
RETALIATION.” See Compl. at 9. The paragraphs under this heading cite the FLSA anti-
retaliation provision, 29 U.S.C. § 2[1]5(a)(3), but no other FLSA provision. See id. ¶ 87. The
paragraphs under this heading also plead facts that align directly with the pleading requirements
for an FLSA retaliation claim. See id. ¶¶ 79-94.
  Although in her briefing Little characterizes Count I of her Complaint as “Count I of the
Complaint (FLSA Overtime),” see Pl.’s Br. Opp. Defs.’ Mot. Summ. J. at 3, Little’s Complaint
does not cite, mention, or allude to 29 U.S.C. § 207(a)(1), the statutory provision that creates a
cause of action for FLSA overtime. Little’s Complaint similarly fails to plead facts tailored to
the elements of a claim for FLSA overtime. Cf. Davis v. Abington Mem’l Hosp., 765 F.3d 236,
238–40 (3d Cir. 2014) (discussing pleading requirements for an FLSA overtime cause of action
brought pursuant to 29 U.S.C. § 207(a)(1)).


                                                  5
any complaint” as required by 29 U.S.C. § 215(a)(3). Second, LBRS contends that Little has

failed to show a causal link between her complaints and LBRS’s termination of her employment.

               1. Little’s FLSA Complaint

       LBRS argues that Little did not engage in protected activity because she did not “file any

complaint” about her overtime pay within the meaning of 29 U.S.C. § 215(a)(3). Little,

however, has put forward enough evidence to create a genuine dispute of fact as to whether her

alleged grievances amount to “protected activity” under the FLSA. Less formal oral complaints

like Little’s may amount to a “filing” under this provision because although “the phrase ‘filed

any complaint’ contemplates some degree of formality,” it suffices to show that, after receiving

the complaint, the “recipient has been given fair notice that a grievance has been lodged and

does, or should, reasonably understand the matter as part of its business concerns.” Kasten v.

Saint-Gobain Performance Plastics Corp., 563 U.S. 1, 14 (2011). Specifically, a “complaint”

must be “sufficiently clear and detailed for a reasonable employer to understand it, in light of

both content and context, as an assertion of rights protected by the statute and a call for their

protection.” Id.

       Little has put forward evidence that, in late March 2017, she complained to LBRS about

her overtime pay and that LBRS responded to her pay inquiries by changing her employment

status and pay structure. A dispute of material fact therefore exists as to whether Little’s

complaints were sufficiently formal that LBRS had “been given fair notice that a grievance has

been lodged and [did], or should [have], reasonably [understood] the matter as part of its

business concerns.” Id.4



4
 Defendants also object that Little could not have “filed any complaint” about her overtime
because Little was not actually entitled to overtime. This objection is unavailing because Little
need not show that her FLSA complaint was meritorious. See Brock v. Richardson, 812 F.2d


                                                  6
               2. Causal Link between Little’s Complaints and Little’s Termination

        Little has similarly put forward enough evidence to create a genuine dispute of material

fact as to the causal link between her complaints and her firing. To demonstrate a “causal link”

in relation to a retaliation claim, the Third Circuit permits plaintiffs to rely on a “broad array of

evidence.” Farrell v. Planters Lifesavers Co., 206 F.3d 271, 283–84 (3d Cir. 2000). In

considering this evidence, district courts should focus “on two main factors in finding the causal

link necessary for retaliation: timing and evidence of ongoing antagonism.” Abramson v.

William Patterson Coll. of N.J., 260 F.3d 265, 288 (3d Cir. 2001) (citing Farrell, 206 F.3d at

281).

        Little was terminated roughly five weeks after complaining about her overtime pay and

inquiring about her related employment status. Little has also put forward evidence of “ongoing

antagonism” between her and her employer: between filing her complaint and being terminated,

Little had an ongoing dispute with LBRS about her hourly pay which resulted in an antagonistic

and hostile work environment. This evidence satisfies Little’s burden at this stage to show that

there was a causal link between her complaint and her termination.

        B. Pennsylvania Wage Payment and Collection Law Claim

        The WPCL provides that “[e]very employer shall pay all wages, other than fringe

benefits and wage supplements, due to his [or her] employe[e]s on regular paydays designated in

advance by the employer.” 43 Pa. Cons. Stat. § 260.3(a). Pennsylvania enacted the WPCL:

        to provide a vehicle for employees to enforce payment of their wages and
        compensation held by their employers. The underlying purpose of the WPCL is to
        remove some of the obstacles employees face in litigation by providing them with
        a statutory remedy when an employer breaches its contractual obligation to pay
        wages. The WPCL does not create an employee’s substantive right to

121, 125 (3d Cir. 1987) (An employee may recover for FLSA retaliation even if the employee
was discharged “in the mistaken belief that the employee ha[d] engaged in protected activity.”).


                                                   7
       compensation; rather, it only establishes an employee’s right to enforce payment of
       wages and compensation to which an employee is otherwise entitled by the terms
       of an agreement.

Kafando v. Erie Ceramic Arts Co., 764 A.2d 59, 61 (Pa. Super. Ct. 2000) (emphasis added).

Under the WPCL, therefore, a plaintiff is only entitled to recover wages that are due to her by the

terms of an agreement. Id. Such a contractual obligation may stem from the employment

contract or from a less formal implied contractual obligation. See De Asencio v. Tyson Foods,

Inc., 342 F.3d 301, 309 (3d Cir. 2003) (holding that a plaintiff may make out a WPCL claim by

establishing “the formation of an implied oral contract between [the employer] and its

employees”); see also Braun v. Wal-Mart Stores, 24 A.3d 875, 954 (Pa. Super. Ct. 2011)

(“[A]bsent a formal employment contract or collective bargaining agreement, an employee

raising a WPCL claim would have to establish, at a minimum, an implied oral contract between

the employee and employer.”).

       Defendants argue that Little’s claim under the WPCL should be dismissed because Little

has not shown that she was contractually entitled to the wages she claims as relief. However,

Little has put forward enough evidence to create a factual dispute as to whether Defendants had

created an implied contractual obligation to pay Little overtime wages. Specifically, Little’s job

description included a requirement that Little be flexible to work overtime when required. LBRS

also had a standing arrangement with employees to give the employees additional compensation

for their overtime work. These facts create a genuine dispute as to whether LBRS and Little had

an implied contract for LBRS to pay Little all necessary wages for her overtime work.

       C. Intentional Interference with Prospective Contractual Relations Claim

       Little also seeks to recover for intentional interference with prospective contractual

relations. Little claims that Kelly intentionally interfered with her ability to enter employment




                                                 8
relationships with other local businesses. Defendants counter that Little has failed to put forward

enough evidence to defeat summary judgment on this cause of action.

       Under Pennsylvania law, to make out a claim for intentional interference with

prospective contractual relations, Little must prove four elements: “(1) a prospective contractual

relation; (2) the purpose or intent to harm the plaintiff by preventing the relation from occurring;

(3) the absence of privilege or justification on the part of the defendant; and (4) the occasioning

of actual damage resulting from the defendant’s conduct.” Thompson Coal Co. v. Pike Coal Co.,

412 A.2d 466, 471 (Pa. 1979).

       The Pennsylvania Supreme Court has indicated that a “prospective contractual relation”

is “something less than a contractual right, something more than a mere hope . . . . This is an

objective standard which of course must be supplied by adequate proof.” Id. (quotation marks

omitted); see also Nathanson v. Med. Coll. of Pa., 926 F.2d 1368, 1392 (3d Cir. 1991). In

determining whether there is a prospective contractual relationship, Pennsylvania courts have

considered whether the evidence supports a finding that there was an objectively “reasonable

likelihood or probability” that the contemplated contract would have materialized absent the

defendant’s interference. Glenn v. Point Park Coll., 272 A.2d 895, 898–99 (Pa. 1971); see also

Kachmar v. SunGard Data Sys., Inc., 109 F.3d 173, 184 (3d Cir. 1997).

       Little fails to show that she had anything more than a mere hope of entering an

employment relationship with the individuals that Kelly contacted. She cannot point to a

specific job opportunity with which Kelly interfered. Instead, Little relies only on her assertion

that she had a long history of working for Servpro franchises like LBRS. This showing fails to

indicate that there was a reasonable likelihood or probability that Little would have entered into

an employment contract with another company if not for Kelly’s interference. See, e.g., Acumed




                                                 9
LLC v. Advanced Surgical Servs., Inc., 561 F.3d 199, 213 (3d Cir. 2009) (citing Phillips v. Selig,

959 A.2d 420, 428 (Pa. Super. Ct. 2008) (“[A] plaintiff must base its claim that there was a

prospective contractual relationship on something other than an existing or current

relationship.”). I will therefore grant Defendants’ motion on Little’s claim for intentional

interference with prospective contractual relations.

IV.    CONCLUSION

       I will grant Defendants’ Motion for Summary Judgment on Little’s claim against LBRS

and Kelly for intentional interference with prospective contractual relations.

       I will deny Defendants’ Motion for Summary Judgment on Little’s other claims. There

are outstanding genuine disputes of material fact as to: (1) Little’s defamation claim against

Kelly; (2) Little’s FLSA retaliation claim against LBRS; and (3) Little’s WPCL claim against

Kelly and LBRS.

                                              s/Anita B. Brody

                                              ____________________________________
                                              ANITA B. BRODY, J.


Copies VIA ECF on 2/26/2019




                                                10
